Citation Nr: 1132911	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to staged ratings in excess of 50 percent prior to December 1, 2006, in excess of 20 percent thereafter to July 25, 2008, and in excess of 30 percent thereafter for residuals of a right knee meniscus and anterior cruciate ligament (ACL) tear with degenerative joint disease (right knee disorder).  

2.  Entitlement to an initial or staged rating in excess of 10 percent for right knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reduced a 50 percent rating to 20 percent for a right knee disorder, effective December 1, 2006, and that granted separate service connection and a 10 percent rating for right knee instability, effective August 4, 2006.   

In May 2011, the RO granted an increased rating of 30 percent for the right knee disorder, effective July 28, 2008.   

The Veteran testified before the Board sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Prior to December 1, 2006, the Veteran's right knee disorder including residuals of meniscus and ACL tears and right knee instability were manifested by limitation of flexion of 115 degrees and extension of 10 degrees with pain on motion but no further loss of function on repetition.  The Veteran used a knee brace for instability caused by an unrepaired ACL tear and was limited in extended walking, standing, and stair climbing.  The Veteran was able to work full time with some time off for arthroscopic meniscal debridement. 

2.  From December 1, 2006 to July 24, 2008, the Veteran's right knee disorder and instability were manifested by limitation of motion of 90 degrees flexion and 15 degrees extension with pain and the continued use of a brace and cane and gradually decreasing endurance in walking, standing and climbing stairs.  

3.  Starting July 25, 2008, the Veteran right knee disorder and instability are manifested by limitation of motion of 80 degrees flexion and 20 degrees extension with the continued use of a brace and cane and further degradation of mobility endurance.  


CONCLUSIONS OF LAW

1.  The criteria for staged ratings in excess of 50 percent prior to December 1, 2006, in excess of 20 percent thereafter to July 25, 2008, and in excess of 30 percent thereafter for residuals of a right knee meniscus and anterior cruciate ligament (ACL) tears with degenerative joint disease (right knee disorder) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 5257-61 (2010).  

2.  The criteria for an initial or staged rating in excess of 10 percent for right knee instability have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In July 2006, the RO provided a notice that met the requirements regarding the Veteran's and VA's respective responsibilities to obtain relevant evidence and explained in general terms how ratings for disabilities are assigned.  The notice did not explicitly ask the Veteran for evidence that showed how his right knee disability had become more severe or how it affected his occupation.  In July 2008 after the initial decision on the claim for increased ratings for the right knee, the RO provided an adequate notice.  The Board concludes that the timing error did not prejudice the Veteran because he was fully informed of the rating criteria and the need for evidence regarding severity and impact on his occupation.  He was provided an opportunity to respond prior to a readjudication of the claim in a May 2011 supplemental statement of the case.  Based on the notices provided and the Veteran's responses and contentions, the Board concludes that the notice timing error was not prejudicial and that the Veteran is reasonably expected to understand what is needed in this case.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  The Veteran reported on one occasion that he has not been employed since February 2008 and on another occasion since November 2008.  However, at his July 2011 Board hearing, he stated that his physician provided a note regarding his ability to drive and work out of the home to the Social Security Administration (SSA) in 2011.   The note has been associated with the claims file.  As further discussed below, the RO granted a total disability rating effective in 2010 which preceded the physician's submission to SSA.  Therefore, the Board concludes that any medical examinations performed at the request of SSA would have been developed after the Veteran was granted a total VA rating.  Moreover, the claims file contains examinations and outpatient treatment reports through May 2011 and the Veteran's recent testimony that provide a comprehensive status of his knee disability.  Therefore, no additional development for possible SSA records would be productive or necessary to decide the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force logistics technician.  He contends that his right knee disorder and instability are more severe than are contemplated by the staged ratings and that he has been unable to work because of his combined right knee disabilities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5259.  Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Impairment of the tibia and fibula is rated based on nonunion or malunion of the bone structure with associated knee and ankle disabilities.  A ten percent rating is warranted if there is malunion with a slight knee or ankle disability.  Higher ratings are available for more severe knee and ankle disabilities related to malunion and for nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Genu recurvatum and ankylosis are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

Service treatment records showed that the Veteran sought treatment for right leg pain in May 1990.  X-rays showed cortical thickening in the anterior of the tibia but with normal alignment.  A military evaluator diagnosed stress fractures.  The Veteran injured his right knee playing basketball in May 1992.   The Veteran experienced swelling, tenderness, and mild effusion.  An X-ray was negative.  The Veteran underwent a course of physical therapy with improvement such that he returned to playing sports.  However, he reinjured his knee in September 1992 and June 1993.  Examiners noted possible meniscus and anterior cruciate ligament (ACL) tears that were not confirmed until November 1994 when the Veteran underwent an arthroscopic procedure that included a meniscal repair.  Service treatment records do not show any ACL reconstruction surgery.  

In June 1995, a VA physician noted the history of right knee injury and arthroscopic surgery.  On examination, the physician noted no right knee swelling or deformity and firm medical and collateral ligaments with no instability.  There were no deformities associated with the tibial stress fractures.  In September 1995, the RO granted service connection and a noncompensable rating for right tibial stress fractures under Diagnostic Code 5262 and a 10 percent rating for residuals of a meniscus and ACL tears under Diagnostic Code 5257 for slight knee impairment.  

The Veteran has not disagreed with the assigned rating or submitted a claim for an increased rating for the history of stress fractures.  The remainder of the record does not show nonunion or malunion of the tibia or that the tibial bone structure is associated with the right knee disorder.  In July 2010, a VA physician examined the Veteran and noted no deformities, nonunion, or malunion and concluded that there was no bone disease and no impact on mobility from the history of stress fractures.  Therefore, no further discussion of the noncompensable rating for a history of stress fractures is warranted.  

In November 2003, a VA physician noted no review of previous treatment records.  The physician noted the Veteran's reports of constant knee pain and an inability to run or jog.   The physician noted that the Veteran's right knee was slightly swollen and that he walked with a limp.  Range of motion was 30 degrees flexion and 45 degrees extension with no laxity.  As these measurements are not consistent with the rating scheme, it is possible that the examiner intended to record limitation of flexion of 45 degrees and extension of 30 degrees.  Alternatively, the examiner may be reporting that extension was limited to 45 degrees and flexion from that point was limited to an additional 30 degrees to a 75 degree position.  X-rays were normal.  In December 2003, the RO granted a 50 percent rating, effective in August 2003 citing Diagnostic Codes 5257 and 5261.  The RO applied the highest schedular rating for limitation of extension to 45 degrees but did not apply the criteria for limitation of flexion or the original rating for impairment due to instability or subluxation.   In view of the elapsed time and availability of subsequent examinations, the Board concludes that an attempt to obtain clarification from this examiner would not likely be productive or support a higher rating.  

VA outpatient treatment records showed that the Veteran was issued a knee brace in August 2004.  The examiner did not provide any reasons for issuing a knee brace or clinical observations of laxity, subluxation, or instability.  X-rays continued to be evaluated as normal. 

The RO received the Veteran's current claim for increased ratings for the right knee on February 1, 2005.  The Veteran noted that his knee frequently locked and that he continued to wear a knee brace. 

In March 2005, a VA examiner noted the Veteran's reports of recently changing his duties at work to strictly office functions because of a fear of falls due to his right knee.  The Veteran reported right knee pain 70 percent of the time and a feeling of instability if he remained seated for 30 minutes.  The Veteran also reported "popping' and "locking."  The Veteran reported that he could accommodate stairs in his home and walk up to three blocks.  On examination, flexion was 90 degrees.  In a May 2005 addendum, the examiner noted that extension was zero degrees, both without pain but with pain on repetition.  The examiner was not able to estimate additional loss of function due to weakness or lack of endurance because of the Veteran's vague responses.  The examiner did not order new X-rays. 

In July 2005, the RO proposed to reduce the rating for the right knee to noncompensable based on the ranges of motion noted in March and May 2005.  

In August 2005, a VA physical therapist noted the results of an intake examination with complaints from the Veteran of instability and decreased range of motion.  The therapist referred to undated X-rays or magnetic resonance images that showed meniscal damage but no images of the ACL.  Range of motion was 115 degrees flexion and 10 degrees extension with good muscle tone.  In October 2005, the Veteran underwent another arthroscopic procedure for debridement of the right medial and lateral meniscus.  The surgeon noted that the Veteran would be able to bear full weight in seven days.  The Veteran subsequently participated in a course of physical therapy.  

In November 2005, VA outpatient clinicians noted that X-rays of the right knee showed severe degenerative changes.  The Veteran reported that he was not using any oral medication.

In a May 2006 RO hearing, the Veteran confirmed that the October 2005 surgery was the second procedure on his right knee.  He stated that he continued to wear a brace, could walk only one-half block, and had difficulty climbing stairs.  He stated that he had taken three months of medical leave from his employment but was terminated at the end of the leave period in February 2006.  He stated that he was a financial manager prior to his surgery and was later employed as processing technician but was again terminated because of his lack of mobility.  The Veteran also stated that his previous VA examination involved only the examiner's observation of his gait and not the use of an instrument.  

On August 4, 2006, a VA physician noted a review of the claims file including photographs of the October 2005 surgery and the Veteran's reports of right knee pain, swelling, instability, and lack of endurance but no locking.  The Veteran reported experiencing pain 70 percent of the time for which he used anti-inflammatory medication.  He continued to use a knee brace which the physician noted was protection for the ACL. The Veteran reported that he lost a job because of his knee surgery but was currently working at a plastics factory.  On examination, range of motion was 90 degrees flexion and "15 degrees below the zero limit."  Repetition caused increased pain but no further restriction of range of motion.  The physician observed lateral instability on full extension and noted diffuse arthritic changes although no additional imaging studies were obtained.  

The same month, the RO granted separate service connection and a 10 percent rating for instability of the right knee under Diagnostic Code 5257, effective August 4, 2006, and reduced the rating for residuals of meniscus and ACL tears to 20 percent under Diagnostic Code 5261 for limitation of extension to 15 degrees, effective December 1, 2006.   

In November 2007, a VA orthopedic physician noted that the Veteran continued to wear a knee brace and was limited to straight ahead walking but experienced leg numbness when he tightened the brace enough to provide adequate support.  On examination, range of motion was 110 degrees flexion and zero degrees extension with crepitus but no swelling or patellar laxity.  The knee was stable to varus and valgus stress.  A magnetic resonance image obtained the previous September showed no evidence of a lateral or medial meniscus or ACL tears with normal joint fluid and no cartilage damage.  The evaluator noted a small nonossifying fibroma that was unchanged since the 2005 imaging study.  However, the physician noted that he disagreed with this current study.  His diagnosis was that the ACL was not intact and that the knee presented tricompartment degenerative changes and instability with straight ahead activities when not wearing the brace.  The physician recommended that the Veteran change jobs to a sedentary position as he was not able to be on his feet for more than 30 minutes at a time.  

In February 2008, while still employed at the plastics factory, the Veteran injured his right knee in an accident at a hotel.  His attending VA physician reported to his employer that the Veteran could return to work in a position that did not require climbing ladders, lifting, or lateral twisting of the knee.  The physician noted that the Veteran would require occasional time off for therapy.  In August 2008, the physician noted that the Veteran should be excused from work for several days because of the use of medication that produced drowsiness.  

On July 25, 2008, a VA physician noted the Veteran's report of leaving a job that required interactions with disruptive adolescents in January 2008 because of right knee impairment.  The Veteran reported that he was walking for no more than 15 minutes with a cane and using a brace because of episodes of knee "buckling."  The Veteran did not report any falls because of the knee.  Range of motion was 40 degrees flexion and 20 degrees extension with no laxity.  The Veteran was capable of repetitious motion up to three times limited by fatigue but without further reduction in range of motion.  

In April 2010, a VA nurse practitioner (NP) noted that the claims file was available but not that it was reviewed.   Nevertheless, the NP summarized the history of injury and surgery and noted the Veteran's reports of wearing a brace full time and being unable to work as a quality assurance technician because he was unable to stand for more than 15 minutes, walk more than one block, climb more than two flights of stairs, or descend more than one flight due to knee pain.  On examination, range of motion was 80 degrees flexion and 20 degrees extension.  The Veteran was unable to repeat the maneuver more than three times due to fatigue, weakness, and lack of endurance.  The NP noted that the knee was unstable without the brace.  

In May 2011, the RO granted an increased rating of 30 percent for the right knee disorder, effective July 25, 2008 based on the limitation of extension of 20 degrees noted by a VA examiner on that date.  

In a June 2011 application for a total rating based on individual unemployability, the Veteran reported that he last worked in November 2008. 

The claims file contains three prescription pad notes from the Veteran's attending VA physician dated in January 2011 and May 2011.  The physician noted that the Veteran should limit his driving of an automobile for safety reasons and that his physical condition and medications caused an inability of the Veteran to work.  In July 2011, the RO granted a total disability based on individual unemployability, effective in June 2010, as a result of the right knee disorder and instability and an acquired psychiatric disorder, the latter rated as 50 percent disabling. 

In a July 2011 Board hearing, the Veteran stated that he required the use of a brace and a cane full time and experienced occasions when he would rise from a chair and fall because of a lack of right knee support.  He stated that he remained unemployed and unable to drive because of the effects of pain medication.   He described his past employment experience as a financial manager and technician at a plastics factory but could no longer work because of mobility limitations.  The Veteran stated that he was currently in a VA vocational rehabilitation program involving college courses for a four year degree in business.  

In establishing an effective date for a disability already service connected, the Board must determine whether it is factually ascertainable whether an increase in disability occurred one year prior to the date of receipt of the claim.  38 C.F.R. § 3.400 (o) (2) (2010).  In this case, as the current claim was received in February 2005, the Board will assess the status of the right knee since February 2004. 


Right Knee Disorder 

With respect to a loss of function of the right knee due to pain and limitation of motion, the Board concludes that ratings in excess of 50 percent prior to December 1, 2006, in excess of 20 percent thereafter to July 25, 2008, and in excess of 30 percent thereafter for residuals of a right knee meniscus and anterior cruciate ligament tear with degenerative joint disease (right knee disorder) is not warranted

Although the Veteran experienced recurring problems with cartilage tears with two corrective surgeries, separate ratings for cartilage damage under Diagnostic Codes 5258 or 5259 are not permitted as discussed above because the cartilage damage contributes to limitation of motion.  Ratings under these Diagnostic Codes in lieu of the limitation of motion codes are not advantageous to the Veteran. 

Further, in all orthopedic examinations, the range of motion or other loss of function due to pain, weakness, or fatigue was not further reduced by repetition although the Veteran did experience fatigue that limited the number of repetitions.  The fatigue is also evident in the Veteran's reported endurance in walking and standing and in the nature of the employment that he was able to perform.  

In February 2004, a 50 percent rating was assigned under Diagnostic Code 5261 for limitation of knee extension of 45 degrees measured in November 2003.  A higher schedular rating was not available under Diagnostic Code 5261.  If the examiner had intended the reverse of the measurements of flexion and extension, ratings of 10 percent under Diagnostic Code 5260 and 40 percent under Diagnostic Code 5261 would have been assigned.  Alternatively, the Board considered whether a separate rating was warranted for limitation of flexion because the physician in August 2003 also noted that flexion was limited to 30 degrees which could warrant a rating of 20 percent.  Another interpretation would be that the point of flexion was 45 degrees plus 30 degrees or 75 degrees that would not warrant a compensable rating.  However, the Board places very low probative weight on both measurements of range of motion obtained by the examiner in November 2003 because the measurements were internally inconsistent with other clinical observations and inconsistent with the level of disability shown over the next year.  If recorded correctly, the examiner's measurements suggested that the Veteran had only a 15 degree total range of motion.  The range provided did not correspond to the VA measurement scheme because flexion at 30 degrees was less than extension at 45 degrees.  38 C.F.R. §38 C.F.R. § 4.71a, Plate II.   The examiner also noted that there was no laxity and that X-rays were normal.  At the time, the Veteran was employed full time as a youth counselor and later reported that this job required mobility and the handling of disruptive teenagers.  Furthermore, eight months later in March 2005, another examiner noted that the range of motion was zero to 90 degrees and that the Veteran was able to walk three blocks.  In August 2005, the range of motion was 10 to 115 degrees.  Therefore, the Board concludes that the August 2003 range of motion measurements were not credible measurements of the level of disability imposed by the Veteran's right knee at that time. 

When the RO proposed a reduction of rating in July 2005, the 50 percent rating had not been in effect for 20 years and was not protected.  38 C.F.R. § 3.951 (a) (2010).  As the examinations in March and August 2005 demonstrated actual improvement (or absence of a previous increase in severity) over the level of disability shown in November 2003, the Veteran was provided with notice of the proposed reduction with an opportunity to respond.  38 C.F.R. § 3.105 (e) (2010).   

The Veteran underwent his second arthroscopic procedure to debride cartilage in October 2005.  There was no period of convalescence after this procedure.  The Veteran's right knee was examined again in November 2006, May 2006, and August 2006.  X-rays in November 2006 showed degenerative changes for the first time.  The Veteran's walking and standing endurance had decreased.  However, in August 2006, range of motion was 90 degrees flexion and 15 degrees extension.  The RO reduced the rating for the right knee disability to 20 percent, based on the most severe limitation of extension with flexion greater than 45 degrees, effective December1, 2006.  Therefore, the Board concludes that a rating in excess of 50 percent prior to December 1, 2006 was not warranted.   

Although the Veteran was dismissed from a job because of the October 2005 surgery, he was able to regain full time work.  Range of motion in November 2007 was zero to 110 degrees with pain, the need for a brace, and decreased endurance.  A physician recommended sedentary work.  The Veteran left a job in January 2008.  After the February 2008 hotel accident, the Veteran was still able to work until November 2008 except for duties requiring climbing, extended walking or standing, and on one occasion for several days due to the effects of medication.  Therefore, under the criteria for limitation of flexion and extension, a 20 percent rating warranted between December 2006 and July 25, 2008.  A higher rating was not warranted because flexion was not less than 45 degrees or extension limited to 20 degrees.  An alternative schedular rating for cartilage damage higher than 20 percent was not available under Diagnostic Codes 5258 of 5259.  

On July 25, 2008 an examiner noted further loss of walking and standing endurance and a range of motion of 40 degrees flexion and 20 degrees extension.  
The Veteran ceased work in a factory in November 2008 which he attributed to his loss of mobility.  However, there was no evidence that he could not perform sedentary modes of employment.  In April 2010, an examiner noted a range of motion of 80 degrees flexion and 20 degrees extension.  In June and July 2011, the Veteran and his attending physician reported that the Veteran could no longer drive or work as a result of the knee disability and associated medication.  

The Board concludes that effective July 25, 2008, a 30 percent rating based on a limitation of extension of 20 degrees is warranted.  A higher rating under Diagnostic Code 5261 is not warranted because extension was not limited to 30 degrees.   The Board considered whether a separate rating was warranted under Diagnostic Code 5260 for limitation of flexion.    Although flexion was limited to 40 degrees on one occasion, flexion was 80 degrees several years later while the Veteran's endurance continued to decline.  Moreover, the over many years, the range of flexion remained in the range from 80 to 115 degrees.  Therefore, the weight of credible evidence of the range of flexion is that it exceeded 45 degrees since July 2008. 

Right Knee Instability 

Currently, a separate service connection and 10 percent rating is in effect under Diagnostic Code 5257 for instability, effective August 4, 2006, when the treatment and examination records first note a clinical observation of instability.  The Board notes that the Veteran was first issued a brace in August 2004 and that several examiners noted that the brace was necessary because of the unrepaired ACL tear.  The Board concludes that an earlier date for separate service connection and a compensable rating is not warranted.  Even though the Veteran experienced some instability requiring a brace for support, the Veteran did not experience falls and there was no subluxation or lateral instability noted by clinicians prior to August 2006.  Moreover, the Veteran's disability prior to December 2006 was rated as 50 percent disabling on the basis of a November 2003 examination which the Board found to be of very low probative weight.  

The Board concludes that a rating in excess of 10 percent for right knee instability for moderate or severe instability is not warranted because the Veteran has continued to use the brace and a cane but has not experienced falls and has not been advised to undergo a repair of the ACL tear.  Rather, he was advised to wait until he is older and then seek a total knee replacement to correct all knee deficits.  The Veteran is able to walk one block and climb limited flights of stairs. 

In a June 2011 application for a total rating based on individual unemployability the Veteran has not worked since November 2008.  Although several physicians advised the Veteran to leave jobs that required mobility, none suggested that the Veteran could not perform sedentary forms of employment prior to 2011 when his physician advised against driving and suggested that he complete college course work at home because of his knee and related medication.  The Veteran was granted a total rating, effective in June 2010, because of service connected psychiatric and knee disabilities.  Therefore, the Board concludes that a total rating based on unemployability solely for the impairment imposed by his knee was not warranted until after it was granted for the impairment imposed by the two disabilities.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating for the various features of the right knee disability.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected right knee disorder and instability results in a unique disability that is not addressed by the rating criteria.   As discussed above, multiple diagnostic codes were considered and applied to contemplate his loss of function and instability symptoms.  The combined ratings adequately represent his loss of mobility and the impact on his occupation.  Although he was not able to continue work as a youth counselor or in a factory, the Veteran was not found to be incapable of sedentary employment until 2011 and has been assigned a total rating effective in June 2010.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation for period of time prior to the total rating.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Staged ratings in excess of 50 percent prior to December 1, 2006, in excess of 20 percent thereafter to July 25, 2008, and in excess of 30 percent thereafter for residuals of a right knee meniscus and anterior cruciate ligament tear with degenerative joint disease (right knee disorder) are denied.  

An initial or staged rating in excess of 20 percent for right knee instability is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


